DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 07 October 2022, have been entered in full.  Claims 1-81, 85-87 are canceled. Claims 82-84, 91 and 92 are amended. Claims 82-84, 88-95 are under examination.
			MATTER OF RECORD
Applicant is reminded of the species election requirement and subsequent species election. The Examiner required Applicant to make a species election for an HRS-Fc fusion protein OR an expressible polynucleotide that encodes the HRS-Fc fusion polypeptide. Applicant elected an HRS-Fc fusion protein. Please Requirement for Restriction (dated 2/7/2022, pages 5-6) and previous Office Action (dated 6/7/2022, page 2). 
Withdrawn Objections And/Or Rejections
The rejection to claims 82, 83, 84, 91 and 92 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as set forth at pages 3-4 of the previous Office Action (07 June 2022), is withdrawn in view of the amendment (07 October 2022).
The rejection to claims 82-84, 88-95 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, enablement, as set forth at pages 4-12 of the previous Office Action (07 June 2022), is withdrawn in view of the amendment (07 October 2022).
The rejection to claims 82, 83, 88-95 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, written description requirement, as set forth at pages 12-15 of the previous Office Action (07 June 2022), is withdrawn in view of the amendment (07 October 2022).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A. Claims 82, 83, 88-95 remain rejected under 35 U.S.C. 103 as being unpatentable over Buechler et al. (US 20140349369; published 27 November 2014) in view of Radhakrishnan et al. (US 20130165484; published 27 June 2013) and Delgado et al. (Analysis and review of patients with idiopathic pulmonary fibrosis treated with pirfenidone Margarita Valle Corpas, Inmaculada Casas Hidalgo. Meeting Info: 45th ESCP-NSF International Symposium on Clinical Pharmacy:Clinical Pharmacy Tackling Inequalities and Access to Health Care. Oslo, Norway. 05 Oct 2016- 07 Oct 2016)
The basis for this rejection is set forth at pages 15-20 of the previous Office Action (07 June 2022). 

APPLICANT’S ARGUMENTS
Applicant submits that the instant claims satisfy the requirements of non-obviousness. Applicant states that the amended are drawn to a method of increasing serum concentration of an HRS-Fc fusion polypeptide in a subject, by administering it in combination with pirfenidone.  Applicant states that the non-obviousness of the instant claims is supported by secondary considerations of non-obviousness, including unexpected results. Applicant directs the Examiners attention to Figure 6 of the specification. Applicant argues that the subject matter of the instant claims relates to the surprising discovery that the serum levels of HRSFC1 measured 24 hours post dose were significantly increased by the concomitant treatment with pirfenidone. Applicant directs the Examiner’s attention to Example 3, page 136, lines 8-14 of the specification (under the paragraph header “Results: PK.”). 
Applicant maintains that this unexpected ability of pirfenidone to modulate the pharmacokinetic characteristics of an engineered HRS polypeptide were confirmed in follow-up experiments (page 137 of the specification). Applicant argues that concomitant administration of pirfenidone unexpectedly increased the amount of HRSFC1 measured in serum 24 hours after IV injection, confirming the initial observation in Figure 6. Applicant submits that none of the cited references, alone or in combination, mention or otherwise suggest this result.
Applicant argues that this unexpected result provides broader possibilities in the therapeutic utility of HRS-Fc fusion polypeptides such as HRSFC1, which is currently in clinical trials for treating lung inflammation (sarcoidosis). Applicant argues that it is well-known that dosing of biologicals can present a challenge for delivery to humans, and often (e.g., because of poor oral availability) require office visits for intravenous administration. Applicant submits that the exemplified ability of pirfenidone to increase serum levels of an HRS-Fc fusion polypeptide at a given dosage, provides such an opportunity to reduce overall dosages and/or dosage intervals of this biologic, especially in the treatment of lung inflammation (e.g., ILD, idiopathic pulmonary fibrosis) where pirfenidone is already in use as a therapeutic. Applicant argues that the result not only differs from the cited art to an unobvious extent, but provides a practical, clinical benefit that can be applied on day-to-day level to improve the treatment of lung inflammation with HRS-Fc polypeptides such as HRSFC1.
Lastly, Applicant submits that the claims are commensurate in scope with the unexpected results. Applicant argues that the instant claims relate to a genus of highly-structurally related HRS-Fc polypeptides, represented by the exemplified “HRSFC1 fusion polypeptide of SEQ ID NO: 157. Applicant maintains that persons skilled in the art would reasonably expect pirfenidone to retain its recited and unexpected function of increasing the serum concentration of minor variants and fragments of HRSFC1, as per the amended claims.

EXAMINER’S RESPONSE
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons: 
1.  It is prima facie obvious to combine two compositions (i.e. HRS-Fc fusion polypeptide and pirfenidone) each of which is taught by the prior art to be useful for the same purpose (i.e. treating pulmonary fibrotic conditions), in order to form a third composition to be used for the very same purpose...In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). 
Buechler et al. teach histidyl-tRNA synthetase and Fc region conjugate polypeptides (HRS-Fc conjugates). Buechler et al. teach HRS-Fc fusion polypeptides that are 100% identical to instant SEQ ID NOs:158, 163, 164, 165 and 166. Buechler et al. teach an HRS-Fc fusion polypeptide that is 99.6% identical to instant SEQ ID NO:157. Buechler et al. teach the HRS-Fc fusion polypeptides have anti-inflammatory activity. Buechler et al. teach administering the polypeptide to treat lung inflammation, interstitial lung disease, pulmonary fibrotic/fibrosis, scarring and inflammation of the lungs. Buechler et al. do not teach administering pirfenidone to treat pulmonary fibrosis.
Radhakrishnan et al. teach orally administering pirfenidone to treat pulmonary fibrosis. 
Delgado et al. teach pulmonary fibrosis as a disease in which tissue deep in the lungs becomes thick and stiff, or scarred, over time. Delgado et al. teach that the formation of scar tissue is called fibrosis. Delgado et al. teach pirfenidone as an anti-fibrotic and anti-inflammatory agent, that offers a new hope for treating progressive fibrotic diseases.  
Based on the teachings, it would be obvious to administer an HRS-Fc conjugate and pirfenidone to treat lung inflammation/fibrosis and the ability of pirfenidone to modulate the pharmacokinetic characteristics of an engineered HRS polypeptide would be inherent. 

2.  The claims are not commensurate in scope with Applicant’s arguments of unexpected results. Applicant argues that serum levels of HRSFC1 measured 24 hours post dose were significantly increased by the concomitant treatment with pirfenidone and that the results were unexpected. 
Instant Example 2 teaches HRS Polypeptide-Fc Fusion Proteins for the Treatment of Bleomycin-Induced Interstitial Lung Disease. Example 3 teaches HRS Polypeptide-Fc Fusion Protein in Combination with Pirfenidone for the Treatment of Bleomycin-Induced Interstitial Lung Disease. Example 2 and Example 3 employ HRSFC1 fusion polypeptide as the Test Article.
Non-commensurate in scope, point one: The serum levels shown in Example 3 (Figure 6 and paragraph 0566) are the result of using HRSFC1 fusion polypeptide, which is 100% identical to SEQ ID NO: 157.  The specification fails to teach the same results with SEQ ID NOs: 158, 163-166.
Applicant argues that the instant claims relate to a genus of highly-structurally related HRS-Fc polypeptides, represented by the exemplified “HRSFC1 fusion polypeptide of SEQ ID NO: 157”. 
However, the specification fails to teach the how the structure of HRSFC1 fusion polypeptide (SEQ ID NO:157) differs from the structures of instant SEQ ID NOs: 158, 163-166. 
In addition, the instant claims recite at least 95% sequence identity. The specification fails to teach which 5% of the structure of SEQ ID NOs: 157, 158, 163-168 can change while still having the claimed affect. The specification provides no guidance as to which regions of the HRS-Fc fusion polypeptide would be tolerant of modification (i.e. the 5% change) and which would not. The specification provides no working example of any variant sequence that would be within the scope of the claims. The Examiner provided references in the previous Office Action, which teach that the problem of predicting protein structure from sequence data, and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein, is extremely complex.
To summarize, the specification fails to teach unexpected serum level results using any HRS-Fc fusion polypeptides (i.e. SEQ ID NOs: 158, 163-166) or variants of HRS-Fc fusion polypeptides (i.e. at least 95% sequence identity to SEQ ID NOs: 157, 158, 163-166).  
Non-commensurate in scope, point two: Applicant argues that concomitant administration of pirfenidone unexpectedly increased the amount of HRSFC1 measured in serum 24 hours after IV injection.  The Examiner understands the term “concomitant administration” to mean HRSFC1 fusion polypeptide (SEQ ID NO:157) and pirfenidone are administered at the same time. 
However, Example 3 of the instant specification teaches orally administering pirfenidone (70 mg/kg dose) three times daily plus intravenously administering HRSFC1 fusion polypeptide (SEQ ID NO: 157) at a dose of 3 mg/kg once weekly.
Thus, the specification teaches a specific schedule of administering the two components. This also begs the question of the limitation “concomitant administration” and what is encompasses because pirfenidone is administered three times daily and HRSFC1 fusion polypeptide (SEQ ID NO: 157) is administered once a week. 
Example 3 also teaches specific dosages and specific routes of administering pirfenidone (orally administering at a dose of 70 mg/kg) and HRSFC1 fusion polypeptide of SEQ ID NO: 157 (intravenously administering at a dose of 3 mg/kg). 
To summarize, the specification fails to teach the unexpected serum level results using any dosage amount of HRS-Fc fusion polypeptides and pirfenidone, any timing of administration and any administration route. 
3.  Applicant argues that this unexpected result provides broader possibilities in the therapeutic utility of HRS-Fc fusion polypeptides such as HRSFC1, which is currently in clinical trials for treating lung inflammation (sarcoidosis).
However, Example 3 teaches administration of bleomycin in the lungs resulted in a decrease of body weight of the rats versus non-diseased controls throughout the experiment. Example 3 teaches none of the groups treated with Pirfenidone or Test Article alone or in combination had body weight curves that significantly differed from their respective controls (para 0554). Example 3 teaches treatment with Pirfenidone or Test Article did not significantly impact bleomycin-induced alterations in respiratory parameters, in this study—likely because of this rapid spontaneous resolution of disease (para 0558). Example 3 teaches none of the treatment groups significantly changed lung wet weight or collagen content (data not shown) (para 0560). Example 3 teaches intervention with Pirfenidone or Test Article, alone or in combination had no significant effect on interstitial inflammatory cell infiltrate in comparison to controls receiving PO plus IV vehicles (data not shown) (para 0564).
Example 3 states that lung fibrosis was induced by five oropharyngeal instillations of bleomycin into the lungs of male Sprague Dawley rats during the first 7 days of the experiment. Animals received saline instead bleomycin, were used as control. Intervention began on Day 9 with Pirfenidone or Test Article.  Intervention beginning on Day 9 with Pirfenidone or Test Article was without significant effect in this experiment, in contrast to the experiment summarized in Example 2.  Example 3 teaches that this was likely related to the rapid spontaneous resolution and transient nature of the response in this study. Example 3 teaches, overall, none of the interventions (Pirfenidone or Test Article) tested were effective in ameliorating disease measures in this experiment, alone or in combination. These results are potentially secondary to the milder phenotype elicited in this experimental cohort, since Pirfenidone has been reported as efficacious in this model (paras 0568-0571). 
The scientific reasoning and evidence as a whole indicate that the rejection should be maintained.

B. Claims 82, 83, 88, 92-95 remain rejected under 35 U.S.C. 103 as being unpatentable over Buechler et al. (US 20140349369; published 27 November 2014) in view of Margolin (US Patent 5,716,632; published 10 February 1998).
The basis for this rejection is set forth at pages 20-23 of the previous Office Action (07 June 2022).
Applicant incorporates their response to the rejection under 35 U.S.C. 103 as being unpatentable over Buechler et al. in view of Radhakrishnan et al.  and Delgado et al., in response to the instant 35 U.S.C. 103 rejection. 
Applicants arguments have been fully considered but are not found to persuasive for reasons of record and the reasons discussed above in the maintained rejection under 35 U.S.C. 103. The scientific reasoning and evidence as a whole indicate that the instant rejection should be maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A. Claims 82, 83, 88-95 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-10, 13-16 and 22 of U.S. Patent No. 10,093,915 in view of Radhakrishnan et al. (US 20130165484; published 27 June 2013), Delgado et al. (Analysis and review of patients with idiopathic pulmonary fibrosis treated with pirfenidone Margarita Valle Corpas, Inmaculada Casas Hidalgo. Meeting Info: 45th ESCP-NSF International Symposium on Clinical Pharmacy:Clinical Pharmacy Tackling Inequalities and Access to Health Care. Oslo, Norway. 05 Oct 2016-07 Oct 2016) and Margolin (US Patent 5,716,632; published 10 February 1998).
The basis for this rejection is set forth at pages 23-28 of the previous Office Action (07 June 2022).
Applicant incorporates their response to the rejection under 35 U.S.C. 103 as being unpatentable over Buechler et al. in view of Radhakrishnan et al.  and Delgado et al., in response to the instant nonstatutory double patenting rejection. 
Applicant states that as discussed in the 103(a) rejection above, the pirfenidone-specific combination therapy of the instant claims differs to an unobvious extent from the claims in A. above, which relate generically to the administration of HRS-Fc fusion polypeptides without specifying pirfenidone.
Applicants arguments have been fully considered but are not found to persuasive for reasons of record and the reasons discussed above in the maintained rejection under 35 U.S.C. 103. The scientific reasoning and evidence as a whole indicate that the instant rejection should be maintained.

B. Claims 82, 83, 88-95 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-24, 29 and 30 of U.S. Patent No. 10,472,618 in view of Radhakrishnan et al. (US 20130165484; published 27 June 2013), Delgado et al. (Analysis and review of patients with idiopathic pulmonary fibrosis treated with pirfenidone Margarita Valle Corpas, Inmaculada Casas Hidalgo. Meeting Info: 45th ESCP-NSF International Symposium on Clinical Pharmacy:Clinical Pharmacy Tackling Inequalities and Access to Health Care. Oslo, Norway. 05 Oct 2016-07 Oct 2016) and Margolin (US Patent 5,716,632; published 10 February 1998
The basis for this rejection is set forth at pages 28-30 of the previous Office Action (07 June 2022).
Applicant incorporates their response to the rejection under 35 U.S.C. 103 as being unpatentable over Buechler et al. in view of Radhakrishnan et al.  and Delgado et al., in response to the instant nonstatutory double patenting rejection. 
Applicant states that as discussed in the 103(a) rejection above, the pirfenidone-specific combination therapy of the instant claims differs to an unobvious extent from the claims in B. above, which relate generically to the administration of HRS-Fc fusion polypeptides without specifying pirfenidone.
Applicants arguments have been fully considered but are not found to persuasive for reasons of record and the reasons discussed above in the maintained rejection under 35 U.S.C. 103. The scientific reasoning and evidence as a whole indicate that the instant rejection should be maintained.

C. Claims 82, 83, 88-95 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9 of U.S. Patent No. 11,072,787 in view of Radhakrishnan et al. (US 20130165484; published 27 June 2013), Delgado et al. (Analysis and review of patients with idiopathic pulmonary fibrosis treated with pirfenidone Margarita Valle Corpas, Inmaculada Casas Hidalgo. Meeting Info: 45th ESCP-NSF International Symposium on Clinical Pharmacy:Clinical Pharmacy Tackling
The basis for this rejection is set forth at pages 30-32 of the previous Office Action (07 June 2022).
	Applicant incorporates their response to the rejection under 35 U.S.C. 103 as being unpatentable over Buechler et al. in view of Radhakrishnan et al.  and Delgado et al., in response to the instant nonstatutory double patenting rejection. 
Applicant states that as discussed in the 103(a) rejection above, the pirfenidone-specific combination therapy of the instant claims differs to an unobvious extent from the claims in A-B. above, which relate generically to the administration of HRS-Fc fusion polypeptides without specifying pirfenidone.
Applicants arguments have been fully considered but are not found to persuasive for reasons of record and the reasons discussed above in the maintained rejection under 35 U.S.C. 103. The scientific reasoning and evidence as a whole indicate that the instant rejection should be maintained.


NEW CLAIM REJECTIONS/OBJECTIONS

Claim Objections
Claim 82 objected to because of the following informalities: 
Claim 82 recites, “comprising administering…an expressible polynucleotide that encodes the HRS-Fc fusion polypeptide..”.  The instant claim is objected to because it is not limited to the elected species (i.e. HRS-Fc fusion polypeptide). Please see claim 82, line 4. Appropriate correction is required.

Allowable Subject Matter

Claim objection	
Claim 84 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND is amended to solely recite the elected species (i.e. HRS-Fc fusion protein).

			Conclusion
		Claims 82-83, 88-95 are rejected. 
		Claim 84 is objected to. 
		No claims are allowed. 
	
	
	
	

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        12/5/2022